Dear Honorable Randle,
The Attorney General has received your request for an opinion wherein you ask the following questions:
"1. Is the duly appointed and designated representative of the Dioceseof Tulsa subject to the authority and control of the Alcohol BeverageControl Board in the import and sale, to the churches of the Diocese ofTulsa, of sacramental wine?
"2. Must the duly appointed and designated representative of theDiocese of Tulsa be a Priest, Bishop, Member of the Clergy or other likechurch official?"
Essentially, your questions ask whether sacramental wines are subject to the Constitutional, statutory, and regulatory provisions governing the manufacture, distribution, purchase, and sale of alcoholic beverages. Therefore, your questions require a review of Attorney General's Opinion No. 78-248 (October 19, 1978). After careful review of that opinion it can only be concluded that the language and decision expressed in that opinion was legally correct and proper.
It is, therefore, the opinion of the Attorney General that yourquestions be answered as follows: The manufacture, distribution,purchase, and sale of sacramental wine in Oklahoma is not exempt fromConstitutional, statutory, and regulatory control as an alcoholicbeverage, hence, its import, sale and purchase by churches is regulatedin like manner as any other alcoholic beverage.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
DUANE N. RASMUSSEN, ASSISTANT ATTORNEY GENERAL